UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-7582


JOE LOGAN, SR.,

                  Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                  Defendant – Appellee,

          and

UNKNOWN CORRECTIONAL OFFICER; UNKNOWN CORRECTIONAL OFFICER,

                  Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:10-ct-03173-FL)


Submitted:   January 28, 2013                 Decided:   February 12, 2013


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joe Logan, Sr., Appellant Pro Se. Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Joe Logan, Sr., appeals the district court’s orders

dismissing his action under the Federal Tort Claims Act (“FTCA”)

for lack of subject matter jurisdiction and denying his Fed. R.

Civ. P. 59(e) motion. *     On appeal, Logan argues that the district

court abused its discretion in rejecting his requests to reopen

discovery and for an enlargement of time.               He also challenges

the district court’s conclusion that his FTCA claim is barred by

the discretionary function exception to sovereign immunity.                 See

18 U.S.C. § 2680(a) (2006).            We have reviewed the record and

find no reversible error as to these issues.               Accordingly, we

affirm   substantially    for    the   reasons   stated   by    the   district

court.    Logan v. United States, No. 5:10-ct-03173-FL (E.D.N.C.

Jan. 27, 2012 & Sept. 6, 2012).               We deny Logan’s motion for

appointment of counsel.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court      and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED


     *
        While we conclude that the district court erred in
construing Logan’s motion to alter or amend as a Fed. R. Civ. P.
60(b) motion, we conclude this error was harmless, as Logan
cannot demonstrate that he is entitled to relief under Rule
59(e).   See Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148 F.3d
396, 403 (4th Cir. 1998) (describing Rule 59(e) standard).



                                       2